Title: James Madison to Joseph C. Cabell, 2 February 1829
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Feby. 2. 1829
                            
                        
                         
                        I recd. last evening yours of the 29th. Ult: It confirms I observe my fears that nothing could now be done
                            for the University, tho the more in need of aid in consequence of the fever which is banishing a number of the Students
                            & may have the effect of impairing its income.
                        The spirit in which my letters to you are criticized is as singular as it is illiberal. The least degree of
                            candor wd. readily understand what so much effort is employed to misunderstand. If a doubt could have arisen, as to the
                            meaning of the word trade, which happened to slip from the pen instead of the word commerce, the doubt ought to have
                            vanished before the evidence furnished by the whole scope of the letter, which had reference exclusively, to the commerce
                            with foreign nations. To apply the term, to trade between man & man within the jurisdiction of a particular State
                            is such a violation of all probability & propriety, that it could not be dreaded as a snare for the weakest minds,
                            if we did not see strong ones decoyed by party spirit into such as are not less obvious.
                        To regard the omitted "words common defence & general welfare," as what would have limited the
                            meaning of the quotation is, if possible, still more extraordinary. Had they been added without a precautionary
                            explination, they would have been a fine treat for hungry critics. The quotation which includes imposts & duties,
                            among the revenue powers, & the remarks founded on that circumstance were dictated by the argument from it, that a
                            tariff on commerce could be imposed for no purpose other than revenue. To meet the argument it was necessary to shew that
                            the circumstance did not exclude a tariff on commerce for other purposes, from the power to regulate trade, under which
                            was claimed the constitutionality of a tariff in favor of manufactures; as of other objects, such as munitions of war
                            &c. &c. none of which could be favored by a tariff on a construction, exclusively appropriating it to
                            revenue. What the extract is to be from Yates account of the Convention, which convicts me of inconsistency, I cannot
                            divine—If any thing stated by him has that tendency, it must be among the many errors in his crude & broken notes
                            of what passed in that Body. When I looked over them some years ago, I was struck with a number of instances in which he
                            had totally mistaken what was said by me, or given it in scraps & terms, which taken without the developments or
                            qualifications accompanying them, had an import essentially different from what was intended. Mr. Yates bore the character
                            of an honest man, & I do not impute to him wilful misrepresentation. But beside the fallible & faulty mode
                            in which he noted down what passed, the prejudices he felt on the occasion, with those of which he was a Representative,
                            were such as to give every tincture & warp to his mind of which an honest one could be susceptable. It is to be
                            recollected too that he was present during the early discussions only, which were of a more loose & general cast;
                            having withdrawn to make his welcome Report, before the rough materials were reduced to the size & shape proper
                            for the contemplated Edifice. Certain it is that I shall never admit his report as a test of my opinions, when not in
                            accordance with those which have been repeatedly explained & authenticated by myself. The Report of Luther Martin
                            is as little to be relied on for accuracy & fairness.
                        I am sorry to see the exulting appeals which continue to be made to the letter of Mr Jefferson to Mr. Giles,
                            as evidence of an opinion adverse to the constitutionality of a protecting tariff. It is surely a strange mode of
                            manifesting the veneration professed for his memory, to be so anxious to place him in such pointed contradiction to
                            himself. A true friend ought to seek rather for a meaning in the latter that would avoid the charge on him, of supporting
                            usurped power thro’ a long life, and never making the discovery till near the end of it; he who had been one of the very
                            first to snuff it in a tainted breeze. Of his deliberate opinion, officially & privately maintained, there is the
                            fullest proof on record and in print. You will find it in his able report to Congress in 1793 when Secy. of State, and in
                            his successive Messages to Congress when President, published in Wait’s State papers as referred to in the Margin*. His
                            Report on the Fisheries in 1794 equally able & elaborate with the other, is not there printed, but is not less in
                            point. His letter to Mr. Austin in 1816, is so clear so full and so emphatic that it alone ought to crush every attempt
                            to put the weight of his opinion in the wrong scale; and such is the weight of it, that it ought to
                                be kept in the right one. Of this I am sure you are very sensible
                        You see my good friend that my disinclination to go into the newspapers was more justified than you were
                            disposed to allow. What is occurring was anticipated, and was a sufficient motive for wishing to avoid the dilemma of
                            leaving a good cause to be borne down by the persevering efforts of zealous partizans, or throwing the defence of it on
                            reluctant tho’ adequate hands. In mine an "Imbelle telum"  only could now be wielded. With cordial
                            regards
                        Can you conveniently ascertain the authority on which it was stated that Mr. Jefferson & myself were parties to the
                            publication of Mr. Pendleton in 1801, under the signature of "The danger not over"
                        footnote,* see my letter to Mr. Rives 23 Jan. 1829
                        
                            
                                
                            
                        
                    